FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 16, 2021

                                     No. 04-21-00308-CV

                 IN RE Steve SWARTZMAN, Andy North, and Lucy Doan,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-19151
                            Honorable Larry Noll, Judge Presiding


                                        ORDER

       Real Party in Interest’s response to Relators’ petition for writ of mandamus is due on
August 19, 2021. Before the due date, Real Party in Interest filed an unopposed first motion for
an extension of time to file the response until September 2, 2021. See TEX. R. APP. P. 10.5(b).
        The motion is GRANTED. Real Party in Interest’s response is due on September 2,
2021.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court